Case 1:19-cv-02462-JMS-DLP Document 44 Filed 09/09/19 Page 1 of 3 PageID #: 303




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 JOHN M. KLUGE,                               )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       CASE NO. 1:19-cv-02462-JMS-DLP
                                              )
 BROWNSBURG COMMUNITY                         )
 SCHOOL CORPORATION,                          )
 DR. JAMES SNAPP, Superintendent              )
 of Brownsburg Community School               )
 Corporation, in his official capacity;       )
 PHIL UTTERBACK, President of the             )
 Brownsburg Community School                  )
 Corporation School Board, in his             )
 official capacity; JODI GORDON,              )
 Human Resources Director of                  )
 Brownsburg Community School                  )
 Corporation, in her official capacity;       )
 and DR. BRET DAGHE, Principal of             )
 Brownsburg Community School                  )
 Corporation High School, in his              )
 official capacity,                           )
                                              )
                        Defendants.           )

         MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

        Come now Defendants, by counsel, and move the Court to dismiss Plaintiff’s First

 Amended Complaint and Demand for Jury Trial pursuant to Federal Rule of Civil Procedure

 12(b)(6). A Brief in Support, which explains why dismissal is warranted, has been filed

 contemporaneously with this Motion.

        Wherefore, Defendants request that the Court grant their Motion to Dismiss Plaintiff’s

 First Amended Complaint, and for all other just and proper relief.




                                                  1
Case 1:19-cv-02462-JMS-DLP Document 44 Filed 09/09/19 Page 2 of 3 PageID #: 304




                                    Respectfully Submitted,

                                    /s/ Brent R. Borg_________________________
                                    Brent R. Borg, Attorney No. 27415-29
                                    Alexander P. Pinegar, Attorney No. 26543-49
                                    Church Church Hittle + Antrim
                                    10765 Lantern Road, Suite 201
                                    Fishers, IN 46038
                                    317-773-2190

                                    Attorneys for Defendants




                                       2
Case 1:19-cv-02462-JMS-DLP Document 44 Filed 09/09/19 Page 3 of 3 PageID #: 305




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of September 2019, a true and exact copy of the

 foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

 was sent to the following persons by operation of the Court’s Electronic filing system:

 Kevin E. Green                                    Michael J. Cork
 Kevin Green Associates                            Michael J. Cork, Esq.
 456 N. Meridian Street, #1517                     5754 N. Delaware St.
 Indianapolis, IN 46204                            Indianapolis, IN 46220-2528
 keglegal@aol.com                                  cork0@icloud.com

 Roscoe Stovall, Jr.                               Barbara J. Baird
 Roscoe Stovall, Jr. & Associates                  Law Office of Barbara J. Baird
 2 West Main Street                                445 Northwest Pennsylvania Street, Suite 401
 Mooresville, IN 46158                             Indianapolis, IN 46204
 rstovall@roscoelaw.com                            bjbaird@bjbairdlaw.com

 Isaac C. Belfar                                   Paul D. Castillo
 William Isasi                                     Lambda Legal Defense and Education Fund, Inc.
 Henry Liu                                         3500 Oak Lawn Avenue, Suite 500
 D. Jean Veta                                      Dallas, TX 75219
 Covington & Burling LLP                           pcastillo@lambdalegal.org
 One City Center
 850 Tenth Street, NW
 Washington, DC 20001-4956
 ibelfer@cov.com
 wisasi@cov.com
 hliu@cov.com
 jveta@cov.com

 Camilla B. Taylor
 Lambda Legal Defense and Education Fund,
 Inc.
 10 W Adams, Suite 2600
 Chicago, IL 60603
 ctaylor@lambdalegal.org


                                                       /s/ Brent R. Borg_______________
                                                       Brent R. Borg, Atty No: 27415-29




                                                  3
